Sfoítord, J.
The plaintiff and appellee has filed a motion to dismiss the appeal in this case upon the ground that the Clerk’s certificate is defective. The Clerk has not certified that the transcript contains “ all the proceedings had, and documents filed, in the cause, and all the evidence adduced on the trial,” hut has qualified his certificate by adding, “ as on file and. of record in this office.”
In various cases, at the last term of this court, we held such a certificate to be defective. Alcock, use, &c., v. McKoin; Barham v. Livingston & Co. See also Nettleton v. Stevens, 6 L. 166; Ib. 303; 12 L. 537; 3 Ann. 592. But we also held that such defects not appearing to be imputable to the fault of the appellant, the cases should be continued to enable the Clerk to complete his certificate. See Act 1839, Revised Statutes, p. 279, sec. 20. A similar order must be made in this case.
Cause continued to perfect the certificate.
It is ordered, that the cause be continued to perfect the certificate of the Clerk of the District Court of the parish of Franklin.